UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7708


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NICK HALTEH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cr-00068-GBL-1; 1:08-cv-00534-GBL)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Nick Halteh, Appellant Pro Se.    Jonathan Leo Fahey, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nick Halteh seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                      The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).             A

certificate      of        appealability       will     not    issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).        A    prisoner     satisfies      this

standard   by    demonstrating          that   reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently        reviewed     the   record   and

conclude      that    Halteh      has    not   made     the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument     would    not   aid   the   decisional

process.

                                                                           DISMISSED




                                           2